Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 02/09/2022.

2.	The instant application is a continuation of 15/795,847, filed 10/27/2017, now U.S. Patent 10,669,586, which is a continuation of 14/768,422, filed 08/17/2015, now U.S. Patent 9,809,855, which is a national stage entry of PCT/US14/17226, International Filing Date: 02/19/2014, claims priority from provisional application 61767219, filed 02/20/2013.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/9/22 was filed after the mailing date of the Non-Final Rejection on 11/9/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	The NPL arts cited in said IDS indicating granting of patent for the application filed in Japan by Bionano Genomics has been acknowledged by the examiner.

Claim status
4.	In the claim listing of 2/9/22 claims 85-105 are pending in this application. Claim 85 is amended. New claim 105 is added. Claims 92-104 are withdrawn. Claims 
	Upon entry of claims via examiner’s amendment, withdrawn claims 92-104 are canceled. Claims 85-91 and 105 are pending.

Withdrawn Rejections and Response to the Remarks
5.	All pending rejections on the record have been withdrawn in view of amendments to claim 85 and electronically filing the terminal disclaimer on 2/18/22 and its acceptance by the office to overcome the pending ODP rejections. 
 
EXAMINER’S AMENDMENT
6.	Authorization for this examiner’s amendment was given in a telephonic and an electronic interview with the applicant’s representative Ms. Liu on 2/18/22.
	In the claim listing of 2/9/22, please cancel withdrawn claims 92-104.

Examiner’s comment
7.	Claims 85-91 and 105 have been renumbered as claims 1-8 and presented in the same order as presented by the applicant.

Conclusion
8.	Claims 85-91 and 105 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634